DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/26/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/2022 and 2/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 20050195480) as evidenced by Wikipedia, “Confocal microscopy”, 23 January 2017, in the view of Anderson et al (US 20030223064).

Regarding Claim 1, Brown teaches an optics method (abstract; fig. 17) comprising: 

processing an optical beam to produce a structured optical beam for human observation (abstract, line 1-10, for converting the polarization state of an optical beam which propagates along a path from an initial polarization state into an inhomogeneous polarization state…; see figs. 9-11), wherein processing the optical beam comprises: 

receiving the optical beam from a laser source (fig. 17, 10); 

attenuating the optical beam (fig. 17, shows that the laser beam is attenuated/expanded by the telescope lenses);

expanding the optical beam (fig. 17, shows that the laser beam is expanded by the telescope lenses); and 

preparing the optical beam with a position-dependent polarization profile (figs. 1 to 4 showing position-dependent converting polarizations; and figs. 9-11 showing position-dependent polarization profiles); and 

directing the structured optical beam (fig. 17, laser beam to sample) towards an observation region (fig. 17, Sample; ¶[0093], line 1-8, The invention may also be applied to biological imaging, such as confocal microscopy. The system shown in FIG. 17 may be similarly applied to dark-field confocal inspection of biological samples) for human observation (fig. 17, 110, detector optics), wherein the structured optical beam comprises the position-dependent polarization profile (figs. 9-11 showing position-dependent polarization profiles);

wherein the observation region is the human eye of the subject; 
(---this portion of claim is of intended use, that is, the method for an biological sample of a human eye. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106.  
Further, it is well known in art that confocal microscopy is widely used in numerous biological science disciplines. Clinically, confocal microscopy is used in the evaluation of various eye diseases, and is particularly useful for imaging, qualitative analysis, and quantification of endothelial cells of the cornea; see Wikipedia attached, page 4, line 17-30. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the optics method of Brown for evaluation of various eye diseases, that is, directing the optical beam to a biological sample of human eye of the subject, for the purpose of enabling rapid diagnosis and thereby early institution of definitive therapy (Wikipedia, page 4, line 17-30));

But Brown does not specifically disclose that wherein attenuating the optical beam to an exposure irradiance level that is safe for direct viewing by a human eye of a subject; and expanding the optical beam to a size configured for a field of view of the human eye.

However, Anderson teaches a polarimeter system (abstract; fig. 3), wherein attenuating the optical beam to an exposure irradiance level that is safe for direct viewing by a human eye (fig. 3, 74, 82, 84, 50-eye; --laser beam expanded in 82, 86, 92; ¶[0041], line 1-20, laser safety; beam splitter 84 reflects roughly 99% of any optical signal polarized perpendicular to the plane of incidence and transmits about 85% of any optical signal polarized parallel to the plane of incidence; --laser beam is attenuated and in a level of laser safety; ---Note: it is well known in the art that laser apparatus should satisfy the requirement of ANSI Z136.1 (e.g., ANSI Z136.1 -2014): American National Standard for Safe Use of Lasers which sets recommended guidelines for the safe use of lasers that operate at wavelengths between 180 nm and 1000 µm),  and 
expanding the optical beam to a size configured for a field of view of the human eye (fig. 17, 74, 80, 82, 86, 92, 50; fig. 6, 230, 258, 50).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optics method of Brown by the polarimeter system of Anderson for the purpose of providing of an apparatus for analyzing a structure in the interior of an eye having a pupil (¶[0025], line 1-8).

Regarding Claim 2, Brown - Anderson combination teaches that the method of claim 1, wherein receiving the optical beam from the laser source comprises receiving a blue optical beam with a mean wavelength between 450 and 470 nanometers (¶[0041], line 1-20, light of any wavelength that passes the ocular media may be used, as disclosed in Anderson; -- it may comprising lights in wavelength range of 450 to 470 nanometers; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). 

Regarding Claim 3, Brown - Anderson combination teaches that the method of claim 2, wherein attenuating the optical beam comprises attenuating the optical beam to the exposure irradiance level less than 10-4 Wm-2 (¶[0041], line 1-20, laser safety, as disclosed in Anderson; ---it is well known in the art that laser apparatus should satisfy the requirement of ANSI Z136.1(e.g., ANSI Z136.1 -2014): American National Standard for Safe Use of Lasers which sets recommended guidelines for the safe use of lasers that operate at wavelengths between 180 nm and 1000 µm; the laser exposure irradiance level is limited by ANSI Z136.1-2014. It may have a value less 10-4 W/m-2. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 4, Brown - Anderson combination teaches that the method of claim 1, wherein expanding the optical beam comprises expanding the optical beam to a size configured to cover at least 3 degrees of the field of view of the human eye (fig. 17, 74, 80, 82, 86, 92, 50; fig. 6, 230, 258, 50; fig. 8, 294: “DIRECT SIGNAL INTO THE EYE, RECEIVE SIGNAL REFLECTED FROM STRUCTURE”, as disclosed in Anderson; --at least the laser beam covers the eye. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).
(Note: limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 7, Brown - Anderson combination teaches that the method of claim 1, wherein directing the structured optical beam comprises passing the structured optical beam through lenses to focus the structured optical beam onto the retina of the human eye (fig. 17, laser beam through lenses and focused on sample, as disclosed in Brown; fig. 3, 78, 80, 86, 92, 112, 50, 62, as disclosed in Anderson).

Regarding Claim 8, Brown - Anderson combination teaches that the method of claim 1, wherein expanding the optical beam comprises passing the optical beam through one or more lenses (fig. 17, 10, telescope lenses, as disclosed in Brown; fig. 3, 74, 80, 86, 92, as disclosed in Anderson).

Regarding Claim 9, Brown - Anderson combination teaches that the method of claim 1, wherein processing the optical beam comprises transmitting the optical beam through a single mode fiber from the attenuator to a collimating lens (fig. 17, 80 – single mode optical fiber, as disclosed in Anderson).

Regarding Claim 11, Brown - Anderson combination teaches that the method of claim 1, wherein preparing the optical beam with a position- dependent polarization profile comprises passing the optical beam through an interferometer (¶[0040], line 1-12, the invention relates to a "common path Mach-Zehnder cylindrical-vector beam converter." What is meant by "common path" is that individual optical beam polarizations traverse the same paths in space. The term "Mach-Zehnder'' means a single-pass interferometer, as disclosed in Brown).

Regarding Claim 12, Brown - Anderson combination teaches that the method of claim 1, further comprising: after directing the structured optical beam (fig. 1 and fig. 11 of Brown), receiving feedback from a subject; and providing the feedback from a subject for analysis of the human eye of the subject (fig. 3, 126, 128, 98, 154, 172, as disclosed in Anderson).

Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 20050195480) as evidenced by Wikipedia, in the view of Anderson et al (US 20030223064), further in the view of Curtis (US 9158063).

Regarding Claim 5, Brown - Anderson combination discloses as set forth above but does not specifically disclose that that the method of claim 1, wherein processing the optical beam comprises removing speckle patterns in the structured optical beam.

However, Curtis teaches an illuminating apparatus (abstract; fig. 5), wherein processing the optical beam comprises removing speckle patterns in the structured optical beam (fig. 5, 520-fiber; 530, 540—vibration device; abstract, line 1-10, …be despeckled by vibrating the optical fiber).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optics method of Brown - Anderson combination by the illuminating apparatus of Curtis for the purpose to reduce laser speckle (col. 1, line 35-44).

Regarding Claim 6, Brown - Anderson - Curtis combination teaches the method of claim 5, wherein removing the speckle patterns comprises at least one of: 
passing the optical beam through an optical element (fig. 3, 80-fiber, as disclosed in Anderson; fig. 5, 520-fiber, as disclosed in Curtis) with a vibrating motion in a direction perpendicular to a propagation direction of the optical beam (fig. 5, 520-fiber; 530, 540—vibration device, as disclosed in Curtis); 
receiving the optical beam from a laser source having a broad wavelength distribution; or 
introducing the optical beam to a diffusing element.

Regarding Claim 10, Brown - Anderson - Curtis combination teaches the method of claim 1, wherein processing the optical beam comprises: 
after attenuating the optical beam, expanding the optical beam to the size configured for the field of view of the human eye (fig. 3, 74, 76, 78, 80, 82, 84, 86, 92, 50, as disclosed in Anderson); and 
after preparing the optical beam with the position-dependent polarization profile (fig. 1 and fig. 11 of Brown), removing speckle patterns in the optical beam (fig. 5, 520-fiber; 530, 540—vibration device; abstract, line 1-10, …be despeckled by vibrating the optical fiber, as disclosed in Curtis).

Response to Arguments
Applicant's arguments filed on 4/26/2022 have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Brown has not been shown to disclose that the structured optical beam is directed to a human eye for human observation.
(B) Replacing the optical beam of Anderson containing a predetermined polarization state with an optical beam containing spatially inhomogeneous polarization states also fundamentally changes the principle of operation of the Anderson reference and is therefore not an obvious modification. It would not have been obvious to replace the optical beam of Anderson containing a single polarization state with an optical beam of Brown containing multiple polarization states.
(C) The Applicant respectfully submits that replacing the light beam in Anderson with a light beam of a mean wavelength between 450 and 4 70 nanometers impermissibly changes the principle of operation or renders the system inoperable.

In response to applicant's argument(s):
(A) One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Brown - Anderson combination teaches the claimed limitation, see office action above.
 
Further, the claim term of “directing the structured optical beam towards the human eye of the subject” is of intended use, that is, the method for an biological sample of a human eye. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106. 
 
More, Brown teaches in ¶[0093], line 1-8, that “The invention may also be applied to biological imaging, such as confocal microscopy. The system shown in FIG. 17 may be similarly applied to dark-field confocal inspection of biological samples”. It is well known in art that confocal microscopy is widely used in numerous biological science disciplines. Clinically, confocal microscopy is used in the evaluation of various eye diseases, and is particularly useful for imaging, qualitative analysis, and quantification of endothelial cells of the cornea; see Wikipedia attached, page 4, line 17-30. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the optics method of Brown for evaluation of various eye diseases, that is, directing the optical beam to a biological sample of human eye of the subject, for the purpose of enabling rapid diagnosis and thereby early institution of definitive therapy (Wikipedia, page 4, line 17-30)).

	(B) “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
	
Anderson teaches wherein attenuating the optical beam to an exposure irradiance level that is safe for direct viewing by a human eye of a subject; and expanding the optical beam to a size configured for a field of view of the human eye (see office action above). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optics method of Brown by the polarimeter system of Anderson for the purpose of providing of an apparatus for analyzing a structure in the interior of an eye having a pupil (¶[0025], line 1-8 of Anderson).

Office action does not teach to replace the optical beam of Anderson containing a single polarization state with an optical beam of Brown containing multiple polarization states.

(C) Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the Remarks, applicant is cherry picking examples to support his position but ignoring other examples that meet the claimed limitations. 
Applicant uses a wavelength of 780 nm discloses in examples as the wavelength of interest of Anderson’s invention, which is not correct.  Anderson teaches in ¶[0041], line 1-20, that “light of any wavelength that passes the ocular media may be used”,  -- it may comprise lights in wavelength range of 450 to 470 nanometers; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).
	
Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872